DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Jul 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1- 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “wherein each portion of the lower wedge is configured with fingers”. As best understood by the examiner, the ‘fingers are mounted on the anchor slips (Fig 4/5 #106 and #118), not on the wedge portions (#108 and #116), as shown in the figures. The instant specification recites ¶0038 - “Each lower wedge has three grooves #140 that are configured to receive an anchor #138 of a corresponding anchor slip #106”.
Claim(s) 2-7 depend from claim 1 and are therefore also rejected under 112.
Claim 1 line 9 recites “wherein each lower wedge finger interfaces with a corresponding anchor slip groove”. As best understood by the examiner, the ‘fingers are mounted on the anchor slips (Fig 4/5 #106 and #118), not on the wedge portions (#108 and #116), as shown in the figures. The instant specification recites ¶0038 - “Each lower wedge has three grooves #140 that are configured to receive an anchor #138 of a corresponding anchor slip #106”.
Claim 1 line 12 recites “the anchors”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 line 20 recites “the load ring wedge”. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 19 -20 depend from claim 18 and are therefore also rejected under 112.
Claim 18 line 5 recites “each of the slips configured with a number of anchors and grooves”. It is unclear if the applicant is referring to the ‘slip assemblies’ that are configured with a number of anchors [fingers] and grooves. Clarification or correction is requested. This is a common confusion – understanding between ‘individually positionable anchors’, ‘individually positionable slips’, ‘slip anchors’, ‘anchors’ and ‘fingers’. The examiner appreciates the applicant choosing the word ‘finger’ to represent the protrusion #138 from the anchor slips (#106/118); however this change should be made consistently against all claims to aid in reducing the confusion caused by the different terms describing what appears to be the same element(s).  For example, the examiner is taking the understanding that ‘fingers’ are referred by:
Claim 1 line 21 recites “three independent anchors” – fingers #138 ?)
Claim 1 line 34 recites “three independent anchors” – fingers #138 ?)
Claim 18 line 6 recites “a number of anchors and grooves” (fingers #138 ? and grooves)
The examiner is taking the understanding that the anchor slips (#106/118) are referenced in the following:
Claim 18 line 3 recites “individually positionable anchors”
Claim 18 line 6 recites “individually positionable slips”
Claim 18 line 17 recites “a number of independent anchors to expand” 
Correction or clarification is requested.
Allowable Subject Matter
Claim(s) 1-7 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        20 Jul 2022